Name: Commission Regulation (EC) No 898/2004 of 29 April 2004 fixing the maximum export refund for butter in the framework of the standing invitation to tender provided for in Regulation (EC) No 581/2004
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32004R0898Commission Regulation (EC) No 898/2004 of 29 April 2004 fixing the maximum export refund for butter in the framework of the standing invitation to tender provided for in Regulation (EC) No 581/2004 Official Journal L 163 , 30/04/2004 P. 0032 - 0033Commission Regulation (EC) No 898/2004of 29 April 2004fixing the maximum export refund for butter in the framework of the standing invitation to tender provided for in Regulation (EC) No 581/2004THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), and in particular the third subparagraph of Article 31(3) thereof,Whereas:(1) Commission Regulation (EC) No 581/2004 of 26 March 2004 opening a standing invitation to tender for export refunds concerning certain types of butter(2) provides for a permanent tender.(2) Pursuant to Article 5 of Commission Regulation (EC) No 580/2004 of 26 March 2004 establishing a tender procedure concerning export refunds for certain milk products(3) and following an examination of the tenders submitted in response to the invitation to tender, it is appropriate to fix a maximum export refund for the tendering period ending on 28 April 2004.(3) The Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1For the permanent tender opened by Regulation (EC) No 581/2004, for the tendering period ending on 28 April 2004, the maximum amount of refund for the products referred to in Article 1(1) of that Regulation shall be as follows:>TABLE>Article 2This Regulation shall enter into force on 30 April 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6).(2) OJ L 90, 27.3.2004, p. 64.(3) OJ L 90, 27.3.2004, p. 58.